COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Bray and Frank
Argued at Chesapeake, Virginia


JACOB SHANE SMITH, JR.
                                            MEMORANDUM OPINION ∗ BY
v.   Record No. 3001-99-1                    JUDGE RICHARD S. BRAY
                                                 MARCH 13, 2001
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF NORTHAMPTON COUNTY
                        Glen A. Tyler, Judge

           Gregory K. Pugh for appellant.

           Susan M. Harris, Assistant Attorney General
           (Mark L. Earley, Attorney General, on brief),
           for appellee.


     Jacob Shane Smith, Jr. (defendant) was convicted in a bench

trial of attempted malicious wounding and related use of a

firearm.   On appeal, he challenges the sufficiency of the evidence

to establish the requisite intent and malice.    Finding no error,

we affirm the convictions.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the appeal.

                                 I.

     In reviewing the sufficiency of the evidence, we consider the

record "'in the light most favorable to the Commonwealth, giving


     ∗
       Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
it all reasonable inferences fairly deducible therefrom.    In so

doing, we must discard the evidence of the accused in conflict

with that of the Commonwealth, and regard as true all the credible

evidence favorable to the Commonwealth . . . .'"   Watkins v.

Commonwealth, 26 Va. App. 335, 348, 494 S.E.2d 859, 866 (1998)

(citation omitted).   The credibility of the witnesses and the

weight accorded testimony are matters within the province of the

trier of fact.    Long v. Commonwealth, 8 Va. App. 194, 199, 379
S.E.2d 473, 476 (1989).   Thus,

            the fact finder is not required to accept
            entirely either the Commonwealth's or the
            defendant's account of the facts.
            Similarly, the fact finder is not required
            to believe all aspects of a defendant's
            statement or testimony; the judge or jury
            may reject that which it finds implausible,
            but accept other parts which it finds to be
            believable.

Pugliese v. Commonwealth, 16 Va. App. 82, 92, 428 S.E.2d 16, 24

(1993) (citation omitted).   The judgment of the trial court will

not be disturbed unless plainly wrong or unsupported by the

evidence.    See Code § 8.01-680.

     In the early morning hours of November 27, 1998, Exmore

Police Sergeant William R. Bottom responded to a "significant

shooting" at "Club 13 . . . just south of Eastville."     Arriving at

the scene, Bottom observed "forty or fifty people running around"

the parking area, "a lot of them . . . heavily intoxicated."

Numerous spent "shell casings" collected by Bottom and others

indicated "380" and "nine millimeter" handguns and a "410" shotgun

                                  - 2 -
had been discharged during the fray.   The ensuing investigation

disclosed two men had been shot, one, Mark Hines (Hines), the

victim of the instant offense, fatally.

     When initially questioned by police, defendant acknowledged

his presence at Club 13 at the time of the offense but denied

owning or discharging a weapon.   Upon further inquiry, however, he

later admitted possessing and firing a "380 caliber semi-automatic

firearm" outside the club but insisted he "shot the weapon

straight up in the air."   Defendant also recounted to police a

confrontation between the victim, armed with "a gun," and Norris

Malone, during which the victim fired the weapon as others "took

him away."   Defendant claimed he subsequently learned of the

murder.

     At trial, Corey Smith testified that, prior to the

shooting, Hines, angry after being assaulted inside the club,

"came out . . .[,] went to his car[,] . . . got" a shotgun and

re-entered the building.   Shortly thereafter, Hines "came back

out" and confronted defendant and Norris Malone in the parking

area, demanding to know why "they had jumped him inside." 1

Others intervened and Hines was escorted to a nearby car,

joining a group of men, including his nephew, Joseph Hines.

Joseph Hines then "took the gun from him," immediately heard


     1
       Smith initially testified that Hines "sho[t] the gun past
[sic]" defendant during this encounter but, later, maintained
Hines had not discharged the weapon.


                               - 3 -
three shots and Hines "fell to the ground," mortally wounded.

At the time of the offense, Joseph Hines observed defendant

"shooting straight," "towards the car," "in me and my uncle's

direction," a "bullet [striking] the front of" the vehicle.

     According to several additional witnesses, defendant fired

from three to six shots "at body level," "towards" Hines from a

range of eight to fifty feet.   Such testimony is substantially

corroborated by forensics evidence confirming that a "slug"

recovered from Hines' car had been "fired from a barrel having

[like] class characteristics" as the weapon discharged by

defendant.   Moreover, shell casings discovered at the scene were

matched to defendant's firearm.   Additional forensic evidence

disclosed that defendant's weapon had not fired the fatal shot.

Hence, defendant was indicted for the attempted malicious

wounding of Hines.

     Defendant testified that, when inside Club 13 on the evening

of the offense, "some guys" began "fighting," and he escorted his

girlfriend to the car.   He recalled "there was already shooting so

[he] grabbed [his] pistol from the glove compartment," and, for

"no specific reason," "stood . . . by the trunk," "fired all [his]

shots," and returned the gun to the car.   Defendant then proceeded

toward the club and observed Hines, armed with a shotgun, "running

towards" Norris Malone, accusing Malone of assaulting him.

Defendant, assisted by others, restrained Hines, but,

nevertheless, he "fired a shot" while escorted away.    Defendant

                                - 4 -
re-entered the club and subsequently heard others "hollering

somebody . . . got shot."   Defendant admitted lying to police,

explaining he was "scared."

                                II.

     "In order to convict an accused of attempted malicious

wounding, the Commonwealth must prove that the accused:   (1)

intended to 'maliciously shoot, stab, cut or wound any person or

by any means cause bodily injury with the intent to maim,

disfigure, disable or kill'; and (2) committed a direct but

ineffectual act toward this purpose."    Crawley v. Commonwealth, 25
Va. App. 768, 772, 492 S.E.2d 503, 505 (1997) (citing Code

§ 18.2-51).   "'The intent required to be proven in an attempted

crime is the specific intent in the person's mind to commit the

particular crime for which the attempt is charged.'"   Id.

(citation omitted).   "The requisite specific intent 'may, like any

other fact, be shown by circumstances.   Intent is a state of mind

which can be evidenced only by the words or conduct of the person

who is claimed to have entertained it.'"    Moody v. Commonwealth,

28 Va. App. 702, 706, 508 S.E.2d 354, 356 (1998) (citation

omitted).

     "Circumstantial evidence is as competent and is entitled to

as much weight as direct evidence, provided it is sufficiently

convincing to exclude every reasonable hypothesis except that of

guilt."   Coleman v. Commonwealth, 226 Va. 31, 53, 307 S.E.2d 864,

876 (1983).   However, the Commonwealth is required to exclude only

                               - 5 -
such reasonable "hypothesis . . . that . . . 'flow[s] from the

evidence itself, and not from the imagination of defendant's

counsel.'"   Tyler v. Commonwealth, 254 Va. 162, 166, 487 S.E.2d
221, 223 (1997) (citation omitted).    The fact finder is permitted

to draw reasonable and justified inferences from proven facts,

including the inference "that a person intends the immediate,

direct, and necessary consequences of his voluntary acts."     Moody,

28 Va. App. at 706-07, 508 S.E.2d at 356.    "'[W]hether the

required intent exists is generally a question for the trier of

fact.'"   Crawley, 25 Va. App. at 773, 492 S.E.2d at 505 (citation

omitted).

     "'Malice is evidenced either when the accused acted with a

sedate, deliberate mind, and formed design, or committed any

purposeful and cruel act without any or without great

provocation.'"   Luck v. Commonwealth, 32 Va. App. 827, 833, 531
S.E.2d 41, 44 (2000) (citation omitted).    "'Malice inheres in the

doing of a wrongful act intentionally, or without just cause or

excuse, or as a result of ill will[,]'" Long, 8 Va. App. at 198,

379 S.E.2d at 475 (citation omitted), and "may be inferred 'from

the deliberate use of a deadly weapon.'"    Doss v. Commonwealth, 23
Va. App. 679, 686, 479 S.E.2d 92, 96 (1996) (citation omitted).

Similarly, use of a deadly weapon may support an inference of

intent to maim, disfigure or kill, when attended by circumstances

otherwise suggestive of such intent.    Vaughan v. Commonwealth, 34
Va. App. 263, 268, 540 S.E.2d 516, ___ (2001).

                               - 6 -
     Here, the evidence established that the defendant and Hines

had argued prior to the murder, Hines accusing defendant of

assaulting him inside the club.   Shortly thereafter, defendant

armed himself with a deadly weapon and repeatedly discharged the

firearm while pointed at Hines, then a short distance away.

Defendant lied to police, first denying possession of the weapon

and later admitting only to firing the gun "into the air."

Testifying at trial, defendant explained he obtained the weapon

from the car and fired it for "no . . . reason."   Such evidence

supported the factual finding by the trial court that defendant's

testimony didn't "make sense" and the attendant conclusion that

"defendant shot towards Hines" with a deadly weapon "for the

purpose of striking [him]," conduct clearly evincing the requisite

intent to maliciously "maim, disfigure, disable or kill" Hines.

     Accordingly, the evidence was sufficient to prove beyond a

reasonable doubt all elements of attempted malicious wounding, and

we affirm the trial court.

                                                    Affirmed.




                              - 7 -